     Case 2:19-cv-03584-VAP-GJS Document 17 Filed 05/16/19 Page 1 of 8 Page ID #:365



 1    THE ZAPPIA LAW FIRM
      A Professional Corporation
 2    Edward P. Zappia (SBN175099)
      ezappia@zappialegal.com
 3    Brett Ehman (SBN 247205)
      behman@zappialegal.com
 4    One Pacific Plaza
      7777 Center Avenue, Suite 625
 5    Huntington Beach, CA 92647
      Telephone: 213-814-5550
 6    Facsimile: 213-814-5560
 7    Attorneys for All Defendants
 8    VENTURA COUNTY COUNSEL
      Leroy Smith, (SBN 107702)
 9    leroy.smith@ventura.org
      Matthew A. Smith (SBN 167320)
10    Matthew.Smith@ventura.org
      County Government Center
11    800 S. Victoria Ave., L/C #1830
      Ventura, CA 93009
12    Phone: 805-654-2581
      Facsimile: 805-654-2185
13
      Attorneys for All Defendants (except Edward Zappia)
14

15
                               UNITED STATES DISTRICT COURT

16
              CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

17    TRACY TOWNER, an individual,                  CASE NO: 2:19-cv-03584-VAP(GJSx)
                                                    Assigned to Virginia A. Philips
18                Plaintiff,
            vs.                                   OPPOSITION OF DEFENDANTS TO
19
      COUNTY OF VENTURA, a public entity; PLAINTIFF’S APPLICATION TO
20    VENTURA COUNTY OFFICE OF THE FILE DOCUMENTS UNDER SEAL
      DISTRICT ATTORNEY (VCDA); a public
21    department of the County of Ventura;
      GREGORY D. TOTTEN, individually and in Date:         N/A
22    his official capacity as District Attorney; Time:   N/A
      MICHAEL D. SCHWARTZ, individually and Crtrm: N/A
23    in his official capacity as Deputy District
      Attorney; JANICE L. MAURIZI, individually
24    and in her official capacity; EDWARD Motion to Dismiss: June 10, 2019
      ZAPPIA, individually; CHIEF MICHAEL Anti-SLAPP:                June 10, 2019
25    BARAY, individually and in his official
      capacity as Chief of the Bureau of
26    Investigation; and DOES 1 through 20 Complaint filed: April 17, 2019
      inclusive;                                  Complaint served: April 19, 2019
27
                   Defendants.                    Removal:          April 29, 2019
28
                                                1
             OPPOSITION OF DEFENDANTS TO PLAINTIFF’S APPLICATION TO FILE
                               DOCUMENTS UNDER SEAL
     Case 2:19-cv-03584-VAP-GJS Document 17 Filed 05/16/19 Page 2 of 8 Page ID #:366



 1          TO THE HONORABLE COURT, PLAINTIFF AND HIS ATTORNEY OF
 2
      RECORD:
 3

 4          Defendants COUNTY OF VENTURA, VENTURA COUNTY OFFICE OF THE

 5    DISTRICT ATTORNEY (VCDA), GREGORY D. TOTTEN, MICHAEL D. SCHWARTZ,
 6
      JANICE L. MAURIZI, MICHAEL BARAY and EDWARD P. ZAPPIA (collectively
 7

 8    “Defendants”) oppose Plaintiff’s Application to File Documents Under Seal as follows:

 9                     MEMORANDUM OF POINTS AND AUTHORITIES
10          I.     INTRODUCTION
11
            Plaintiff asks this Court for permission to file under seal certain of his personnel
12

13    records which already are and remain in the public domain in the Ventura County Superior

14    Court since August 2018.
15
            There are numerous compelling reasons why Plaintiff illogical application should be
16

17    denied and, why Plaintiff cannot establish present “compelling reasons” to overcome the
18    strong public interest in court proceedings.
19
            II.    LIST OF REASONS WHY PLAINTIFF’S APPLICATION TO FILE
20                 RECORDS UNDER SEAL SHOULD BE DENIED
21

22          1.     Plaintiff’s personnel records have been and remain in the public domain in the
23
      Ventura County Superior Court since August 2018. It is wholly unwarranted and illogical
24

25
      to move to seal records in this Court which are in the public domain as records of another

26    court. Plaintiff therefore cannot meet his “high burden” of establishing “compelling
27
      reasons” that records in the public domain should be sealed here. See, Kamakana v. City and
28
                                                     2
             OPPOSITION OF DEFENDANTS TO PLAINTIFF’S APPLICATION TO FILE
                               DOCUMENTS UNDER SEAL
     Case 2:19-cv-03584-VAP-GJS Document 17 Filed 05/16/19 Page 3 of 8 Page ID #:367



 1    County of Honolulu, 447 F.3d 1172, 1178 (9th Cir. 2006). “Unless a particular court record
 2
      is one “traditionally kept secret,” a “strong presumption in favor of access” is the starting
 3

 4    point. A party seeking to seal a judicial record then bears the burden of overcoming this

 5    strong presumption by meeting the “compelling reasons” standard. Foltz, 331 F.3d at 1135.1
 6
      The mere fact that the production of records may lead to a litigant's embarrassment,
 7

 8    incrimination, or exposure to further litigation will not, without more, compel the court to

 9    seal its records. Foltz, 331 F.3d at 1136.”
10
            2.     Plaintiff never objected to his personnel records being on file in the Ventura
11

12    County Superior Court for the past 10 months. Nor has Plaintiff ever moved to seal the

13    personnel records in the Ventura County Superior Court action, where they remain in the
14
      public domain. Plaintiff’s counsel even recently refused Defendants’ proposed stipulation
15

16    to seal the records in the Ventura County Superior Court to resolve any purported dispute
17    over their presence there.2 (Exh. 1 to Declaration of Edward P. Zappia) Plaintiff cannot
18
      meet his “high burden” of establishing “compelling reasons” why these records should be
19

20    sealed here, when he has never taken action to seal them from the public domain in the
21    superior court where they reside. See, Roesch v. De Mota, 24 Cal.2d 563, 572 (1944) [party
22

23

24    1
       Foltz v. State Farm Mutual Automobile Ins. Co., 331 F.3d 1122 (9th Cir. 2003)
      2
        To be certain, Defendants remain firmly of the position that filing certain of Plaintiff’s
25    personnel records in support of their superior court writ petition was expressly permitted
      by law and in connection with that writ petition and, Plaintiff’s suing Defendants over
26    that violates Litigation Privilege and Anti-SLAPP statutes. Nonetheless, upon Plaintiff’s
      decision to attempt to sue defendants for petitioning the courts for redress, Defendants
27    recently proposed a stipulation to seal these records in the Ventura County Superior
      Court to resolve any such dispute. Plaintiff refused, forcing his personnel records at issue
28    to remain in the public domain. (Exh. 1 to Zappia decl.)
                                                    3
             OPPOSITION OF DEFENDANTS TO PLAINTIFF’S APPLICATION TO FILE
                               DOCUMENTS UNDER SEAL
     Case 2:19-cv-03584-VAP-GJS Document 17 Filed 05/16/19 Page 4 of 8 Page ID #:368



 1    who fails to assert rights waives those rights]; Kern Sunset Oil Co. v. Good Roads Oil Co.,
 2
      214 Cal. 435, 440–441 (1931) [same]; DuBeck v. California Physicians’ Service, 234
 3

 4    Cal.App.4th 1254, 1265 (2015) [insurer’s failure to assert its right to cancel its policy for 2

 5    years constituted a waiver of that right]; Gould v. Corinthian Colleges, Inc., 192 Cal.App.4th
 6
      1176, 1179 (2011) [a party’s acceptance of benefits under a contract waived his rights to
 7

 8    cancel the contract.]

 9           3.       FRCP, Rule 5.2(b)(2) expressly exempts records of an administrative
10
      proceeding from being redacted at all in a federal court filing. FRCP, Rule 5.2(b)(3)
11

12    similarly exempts records on file with another court from being redacted at all in a federal

13    court filing.
14
             4.       Plaintiff elected to file these federal claims alleging employment retaliation in
15

16    this public forum. Any privacy rights Plaintiff may have had in his employment records
17    were “drastically reduced” electing to file this lawsuit. See, Sirota v. Penske Truck Leasing
18
      Corp., 2006 WL 708910, at 2 (N.D. CA. 2006) [In civil rights/FEHA employment
19

20    discrimination action, the court affirmed denial of Plaintiff’s motion to quash subpoenas for
21    his employment records from prior employers, stating: “Here, as Plaintiff initiated this
22
      lawsuit, his privacy interest is vastly reduced.”] Plaintiff cannot overcome the strong
23

24    presumption that federal court filings should remain public when he has elected to file this
25    Complaint.
26
             5.       Plaintiff also elected to appeal his employment termination through the
27

28    County’s administrative/civil service procedures.          Ventura County Personnel Rules
                                                       4
             OPPOSITION OF DEFENDANTS TO PLAINTIFF’S APPLICATION TO FILE
                               DOCUMENTS UNDER SEAL
     Case 2:19-cv-03584-VAP-GJS Document 17 Filed 05/16/19 Page 5 of 8 Page ID #:369



 1    expressly authorize judicial review of all records of civil service decisions. Sirota, supra;
 2
      see also, Ventura County Personnel Rules, Section 2321 re Judicial Review, expressly
 3

 4    allowing for “Judicial review of a decision or order of the Commission [via] a petition for a

 5    writ of mandate in accordance with the provisions of the Code of civil Procedure”; see also,
 6
      Cal. Code of Civ. Proc., §1094.5 re writ of mandate: [(a)…All or part of the record of the
 7

 8    proceedings before the inferior tribunal, corporation, board, or officer may be filed with the

 9    petition…] Again, any privacy right Plaintiff may have had in his personnel records was
10
      “drastically reduced,” if not waived, by his own election to place his employment
11

12    termination at issue.

13          6.     Plaintiff’s Complaint alleges that he was terminated in retaliation for speaking
14
      out on “matters of public concern.” Complaint, ⁋⁋39-43, 109. California Courts have
15

16    consistently held that the public interest substantially outweighs privacy rights of public
17    employee personnel records on matters of public concern. City of Long Beach Peace
18
      Officers’ Association v. City of Long Beach (LA Times), 59 Cal.4th 59, 75 (2014) [public’s
19

20    interest in knowing the identify of police officers involved in shootings “strongly” outweighs
21    the officers’ statutory privacy right to privacy of their identity]; Marken v. Santa Monica
22
      Unified School District 202 Cal.App.4th 1250 (2012) [public’s interest in a personnel
23

24    investigation into teacher’s alleged sexual harassment substantially outweighs the teacher’s
25    right to privacy of that personnel investigation].
26
            7.     Plaintiff’s Complaint publicly accuses Defendants of terminating his
27

28    employment in retaliation for his speaking out on matters of public concern. Plaintiff cannot
                                                     5
             OPPOSITION OF DEFENDANTS TO PLAINTIFF’S APPLICATION TO FILE
                               DOCUMENTS UNDER SEAL
     Case 2:19-cv-03584-VAP-GJS Document 17 Filed 05/16/19 Page 6 of 8 Page ID #:370



 1    make these public accusations against Defendants, and then move to keep private his
 2
      personnel records which reveal Defendants’ legitimate reasons and evidence for its
 3

 4    employment decisions.

 5          8.     While Plaintiff seeks to keep his personnel records confidential, he freely
 6
      publicly pled reference to numerous other County employees’ personnel matters,
 7

 8    specifically naming them. (Complaint, ⁋⁋ 48, 49, 50, 51, 56.)

 9          9.     Plaintiff’s Application is incorrectly based on an argument that his peace officer
10
      personnel records are protected by California Evidence Code §§ 1043 and 1045. (Plaintiff’s
11

12    Application at p.4:20-25; and p.5:18-25; Hendrickson decl., ⁋2 at p.2:18-23.) It is well

13    established that federal courts do not apply Cal. Ev. Code §§ 1043 and 1045 when addressing
14
      disclosure of peace officer personnel records. “Federal agencies involved in lawsuits in this
15

16    Court are expected to follow federal law. No good reason exists why state actors in a federal
17    question case should be accorded preferential treatment in asserting privileges, merely
18
      because the California legislature has chosen to enact a statute making it more difficult for
19

20    plaintiffs to obtain police personnel files in state cases.” Miller v. Pancucci, (C.D. Cal. 1992)
21    141 F.R.D. 292, 299.
22
            III.   CONCLUSION
23

24          For each of these reasons Plaintiff cannot meet his high burden of presenting
25    compelling reasons why his own publicly available personnel records should be sealed in
26
      this Court in his employment retaliation case. To the contrary, Plaintiff waived any alleged
27

28
                                                     6
             OPPOSITION OF DEFENDANTS TO PLAINTIFF’S APPLICATION TO FILE
                               DOCUMENTS UNDER SEAL
     Case 2:19-cv-03584-VAP-GJS Document 17 Filed 05/16/19 Page 7 of 8 Page ID #:371



 1    privacy in his personnel records which he placed at issue in this Complaint. Plaintiff’s
 2
      application to seal should be denied.
 3

 4    Dated: May 16, 2019                        Respectfully submitted,

 5                                               THE ZAPPIA LAW FIRM
                                                 A Professional Corporation
 6
                                                   /s/ Edward Zappia
                                              By: __________________________________
 7
                                                  Edward P. Zappia
 8                                                Brett M. Ehman
 9
                                                 VENTURA COUNTY COUNSEL
10                                               Leroy Smith
11                                               Matthew A. Smith

12                                               Attorneys for All Defendants
13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  7
             OPPOSITION OF DEFENDANTS TO PLAINTIFF’S APPLICATION TO FILE
                               DOCUMENTS UNDER SEAL
     Case 2:19-cv-03584-VAP-GJS Document 17 Filed 05/16/19 Page 8 of 8 Page ID #:372


 1                                CERTIFICATE OF SERVICE
 2 CASE NAME: TRACY TOWNER v. COUNTY OF VENTURA, et al.
 3 CASE NUMBER: 2:19-cv-03584-VAP(GJSx)

 4        I am employed in the County of Orange, State of California. I am over the age of 18
 5 and not a party to the within action; my business address is: THE ZAPPIA LAW FIRM, A
   Professional Corporation, One Pacific Plaza, 7777 Center Avenue, Suite 625, Huntington
 6 Beach, CA 92647. On May 16, 2019, I served the document(s) described below on the

 7 interested parties in this action as follows:

 8            OPPOSITION OF DEFENDANTS TO PLAINTIFF’S APPLICATION TO
 9                       FILE DOCUMENTS UNDER SEAL

10     Mark Pachowicz                            Leroy Smith,
       mark@pachowicz.com                        leroy.smith@ventura.org
11                                               Matthew A. Smith
       Jennie Hendrickson                        matthew.smith@ventura.org
12     jennie@pachowicz.com                      VENTURA COUNTY COUNSEL
       LAW OFFICES OF MARK                       County Government Center
13                                               800 S. Victoria Ave., L/C #1830
       PACHOWICZ APLC                            Ventura, CA 93009
14     4055 Mission Oaks Blvd., Suite A
       Camarillo, CA 93012
15
       Add. emails: cheryl@pachowicz.com;
16                      jonny@pachowicz.com;
                        kat@pachowicz.com;
17
                        susan@pachowicz.com
18
       Attorneys for Plaintiff,                  Co-counsel for All Defendants
19
       TRACY TOWNER                              (Except Edward Zappia)
20
   [XX] TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC
21      FILING (NEF): Pursuant to controlling General Orders and LR, the foregoing
        document will be served by the court via NEF and hyperlink to the document. On
22      May 16, 2019, I checked the CM/ECF docket for this case and determined that the
        email addresses listed above are on the Electronic Mail Notice List to receive NEF
23      transmission at the email addresses listed above.
24 [XX] FEDERAL: I declare under penalty of perjury under the laws of the United
        States of America that the above is true and correct, and that I am employed in the
25      office of a member of the bar of this Court at whose direction the service was
        made. Executed on May 16, 2019 at Huntington Beach, California.
26
27
                                                              Linnda Hing
28



                                     CERTIFICATE OF SERVICE
